Order denying jury issues affirmed. This is an appeal from an order of the Probate Court in the matter of the alleged will of John J. Morse, late of Boston, denying a motion by the contestants for the framing of issues for trial by a jury. The only issue now pressed is that of undue influence. Upon consideration of the statements of expected evidence and recognizing the element of discretion vested in the probate judge, we are of opinion that there was no error in the denial of this motion. See Hannon v. Gorman, 296 Mass. 437.